•
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                              UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                         V.                                (For Offenses Committed On or After November 1, 1987)
             BRENDA MARLENY ORANTES-CRUZ (I)
                                                                              Case Number:        3:19-CR-02244-JLS

                                                                           Nathan Feneis
                                                                           Defendant's Attorney
    USM Number          75324298
     • -
    THE DEFENDANT:
    [:gj pleaded guilty to count(s)            I of the Information
                                                                                                                       ·····--·-·-····---J
     D was found guilty on count(s)                                                                        CU-:.Hi-< L, -,  u~.:.:: ~11C I COUF-ff
                                                                                                                         ;,-, ~~ -, ; r )' CALlr-ORNIA
           after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section/ Nature of Offense                                                                                           Count
    18:1544 - Misuse Of Passport (Felony)                                                                                            I




        The defendant is sentenced as provided in pages 2 through     --~2c..__ _ of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    D Count(s)                                                        is        dismissed on the motion of the United States.
                      ---------------
    [:g]   Assessment : $100.00 waived


    •      JVT A Assessment*: $

           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    [:gjNo fine                      •
                                  Forfeiture pursuant to order filed                                      , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances .

                                                                           .Tu]y 2 20] 9
                                                                           Date oflmposition of Sentence
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                BRENDA MARLENY ORANTES-CRUZ (I)                                           Judgment - Page 2 of 2
CASE NUMBER:              3: l 9-CR-02244-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender      to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on
                                                                   ------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3: l 9-CR-02244-JLS
